989 So. 2d 702 (2008)
Jose LaBOY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2346.
District Court of Appeal of Florida, Fourth District.
August 20, 2008.
Jose Laboy, Belle Glade, pro se.
No response required for appellee.
PER CURIAM.
The dismissal of appellant's rule 3.170(l) motion as untimely is affirmed without prejudice for appellant to file a motion pursuant to Florida Rule of Criminal Procedure 3.850. See Douze v. State, 945 So. 2d 653 (Fla. 4th DCA 2007); Murray v. State, 909 So. 2d 998 (Fla. 2d DCA 2005); Weidner v. State, 767 So. 2d 604 (Fla. 4th DCA 2000).
FARMER, TAYLOR and DAMOORGIAN, JJ., concur.